Citation Nr: 0514257	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-05 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran had active service from November 1969 to November 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Boston, 
Massachusetts, which in pertinent part, denied service 
connection for a left and right ankle disorder.  

In its August 1982 decision, the Board denied entitlement to 
service connection for pes planus.  The veteran did not 
appeal this decision.  In an October 2000 statement from the 
veteran's representative, he indicated a desire to reopen 
this.  In a November 2001 decision, the RO found that new and 
material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for pes planus.  In May 2002 the RO received the veteran's 
notice of disagreement.  A statement of the case was never 
issued pertaining to the veteran's claim of service 
connection for pes planus, however, in a September 2003 
statement, the veteran specifically wrote that he was not 
appealing the issue of entitlement to service connection for 
pes planus.  The appeal is therefore withdrawn.  38 C.F.R. 
§ 20.204 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has left and right ankle 
disorders due to service.  His service medical records are 
significant for a finding of right talofibular sprain in 
January 1973.  No complaints of left ankle pain were noted 
during service.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

There is also competent evidence which shows left and right 
ankle disorders that may be related to service.  In October 
2000 and September 2003 statements the veteran reported a 
continuity of ankle symptomatology since service.  Such 
reports can serve to satisfy the requirement for competent 
evidence that the disability may be related to service.  
Duenas v. Principi, 18 Vet. App. 298 (2004).  

On the VA examination in October 2003, the examiner commented 
that the veteran had "service-connected recurrent sprains of 
ankles, especially his right," but concluded that a ruptured 
Achilles tendon as the result of post-service sprains, and 
that the Achilles tendon rupture was not service connected.  
The examiner reported that X-rays of both ankles "were 
obtained," but the results were not reported in the 
examination report.  A VA outpatient treatment record dated 
in November 2003, shows that radiographs were interpreted as 
showing medial ankle spurring, bilaterally; it was also noted 
that the veteran had a mildly pronated gait, bilaterally.

It is not clear whether the October 2003 examiner found a 
current right or left ankle disability, and if so, whether 
any part of the current disability was found to be related to 
service.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2004); see 38 C.F.R. 
§ 19.9 (2004). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is remanded for the following actions:

1.  Send the claims file to the VA 
examiner who conducted the October 2003 
VA examination.  The examiner should 
conduct a complete review of the entire 
VA record, including the veteran's claims 
file and this remand.  The examiner 
should acknowledge in the examination 
report that the claims folder was 
reviewed.

The examiner should comment as to:

a) whether the veteran has a current left 
or right ankle disorder; and 

b) whether any left or right ankle 
disorder, at least as likely as not (50 
percent probability or more), began in 
service, or is otherwise the result of a 
disease or injury during active service.  
The examiner should provide a rationale 
for this opinion.

If the October 2003 VA examiner is not 
available, other physicians may review 
the claims file, and furnish the 
requested opinions. 

2.  If the reviewing examiner deems that 
further examination of the veteran is 
necessary prior to rendering needed 
opinions, then the veteran should be 
scheduled for such examination.

3.  After ensuring that the requested 
opinions have been obtained, re-
adjudicate the claims, and if any remain 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




